DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/4/22, are acknowledged and accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to Group II, which was treated as non-elected without traverse.  Accordingly, claims 12-17 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 7/12/22.
The application has been amended as follows: 
Claims 12-17 are cancelled
Claim 11, line 12, replace “ at a between contact interface between” with --at a contact interface between--
Allowable Subject Matter
Claims 1-3, 5-6, 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display panel manufacturing method, comprising : preparing a filter; and forming a planarization layer on the filter, wherein the operation of preparing a filter comprises a step of forming a transparent filter, wherein the same transparent photoresist material is used in the step of forming a transparent filter and the step of forming a planarization layer on the filter; wherein the operation of forming a transparent filter comprises: forming a transparent photoresist layer by using the transparent photoresist material; exposing and developing the transparent photoresist layer by using a mask to obtain the transparent filter; and forming a development boundary layer at a contact interface between the transparent filter and the planarization layer; wherein the step of preparing a filter comprises forming a color filter; wherein the step of forming a color filter comprises: coating a color photoresist layer by using a color photoresist material; exposing the color photoresist layer by using a mask: developing the color photoresist layer by using a developer, to obtain the color filter pattern: and performing baking to form a color filter;  the prior art of record does not teach or reasonably suggest,  that the operation of forming a development boundary layer at a contact interface between the transparent filter and the planarization layer comprises: allowing a residual amount of the developer used for development to remain at a contact interface between the transparent filter and the planarization layer, thus forming the development boundary layer at the contact interface between the transparent filter and the planarization layer; wherein the development boundary layer comprises the residual developer, in combination with the other limitations of claim 1.
Claims 2-3, 5-6, 9-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display panel manufacturing method, comprising the following steps: a step of forming a filter, the step of forming a filter comprising: a step of forming a first color filter, a step of forming a second color filter, a step of forming a third color filter, and a step of forming a transparent filter, the step of forming a transparent filter comprising: coating a transparent photoresist layer by using a transparent photoresist material, exposing the transparent photoresist layer by using a mask, developing the transparent photoresist layer by using a developer, to obtain a transparent filter pattern, performing baking to form the transparent filter, and forming a development boundary layer at a contact interface between the transparent filter and the planarization layer; and after the step of forming a filter, forming a planarization layer on the color filter and the transparent filter, comprising the following steps: coating a transparent photoresist layer by using the transparent photoresist material, and baking the transparent photoresist layer to form the planarization layer; the prior art fails to teach or reasonably suggest,  that the operation of forming a development boundary layer at a contact interface between the transparent filter and the planarization layer comprises: allowing a residual amount of the developer used for development to remain at a contact interface between the transparent filter and the planarization layer, thus forming the development boundary layer at the contact interface between the  transparent filter and the planarization layer; wherein the development boundary layer comprises the residual developer, in combination with the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872